DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.
Claims 16, 26, 34-36, 41, and 43-46 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 41 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernández-Martínez et al (March 2008, J. Invert. Pathol. 97:245-250) in view of Luo et al .
The rejection is repeated for the reasons of record as set forth in the Office action mailed 23 February 2021, as applied to claims 16, 34-36, 41 and 44-46.  Applicant’s arguments filed 23 November 2021 have been fully considered but they are not persuasive.
The claims are drawn to a method comprising presenting to Spodoptera frugiperda corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa and mitigating the development of resistance to Cry1Da and Cry1Fa by S. frugiperda.
The following is a claim interpretation for “presenting” and “mitigating the development”:
The word “presenting” occurs in the specification and original claims only once, in original claim 23, which is drawn to a method of controlling lepidopteran pests by presenting to said pests or to the environment of said pests an effective amount of a composition comprising cells that express effective amounts of both a Cry1F core toxin-containing protein and a Cry1D core toxin-containing protein.  
Based on these usages in the specification and original claims, “presenting”, when referring to a transgenic plant, is interpreted to mean to mean allowing the plants to grow in the 
“Mitigat[ing] the development” is used in the specification to refer to a consequence of the use of a gene stack, in the context of mitigating the development of resistance by fall armyworm to Cry1Fa and/or Cry1Da (¶20, 26, 28, 81).  It thus requires no additional action by the practitioner.   

Hernández-Martínez et al (2008) teach that Cry1Da, Cry1Ca, and Cry1Fa are toxic to S. exigua (pg 248, left column), with each having different toxicities to different S. exigua strains (Table 1); Cry1Da and Cry1Fa are among those most toxic to most of the S. exigua strains (Tables 1 and 2;  Figure 2).  Hernández-Martínez et al also teach that Cry1Ab is equally toxic to at least some S. exigua strains (pg 248, right column, paragraph 1, Tables 1-2). 
Hernández-Martínez et al 2008 do not teach plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
Luo et al teach that Cry1Ca and Cry1Fa are highly toxic to S. exigua (paragraph spanning pg 458-459;  Table1).  Luo et al teach that iodination inhibits the activity and binding of Cry1Fa in S. exigua (paragraph spanning pg 458-459;  Table1; paragraph spanning the columns on pg 459).  Luo et al teach a method in which it can none-the-less be determined if Cry1Fa and another Bt-toxin compete for the same site or sites close together in S. exigua brush border membranes (paragraph spanning pg 459-460);  for example, the method showed that Cry1Ca and Cry1Fa share the same site or sites close together in S. exigua (paragraph spanning the columns on pg 462).

The cry1F taught in Cardineau et al and, thus, the Cry1Fa in TC1507 plants taught by Barbour et al, has 100% identity to the Cry1Fa of the instant SEQ ID NO:1:
US-09-178-252-4
; Sequence 4, Application US/09178252
; Patent No. 6218188
; GENERAL INFORMATION:
;  APPLICANT: Cardineau, Guy A.
;  APPLICANT: Stelman, Steven J.
;  APPLICANT: Narva, Kenneth E.
;  TITLE OF INVENTION: Plant-Optimized Genes Encoding Pesticidal Toxins
;  FILE REFERENCE: MA-714XC2
;  CURRENT APPLICATION NUMBER: US/09/178,252
;  CURRENT FILING DATE: 1998-10-23
;  EARLIER APPLICATION NUMBER: 60/065,215
;  EARLIER FILING DATE: 1997-11-12
;  EARLIER APPLICATION NUMBER: 60/076,445
;  EARLIER FILING DATE: 1998-03-02
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 4
;   LENGTH: 605
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Toxin encoded by synthetic B.t. gene
US-09-178-252-4

  Query Match             100.0%;  Score 3189;  DB 2;  Length 605;
  Best Local Similarity   100.0%;  
  Matches  605;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60

Qy         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120

Qy        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180

Qy        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240

Qy        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300

Qy        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360

Qy        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480

Qy        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540

Qy        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600

Qy        601 TATLE 605
              |||||
Db        601 TATLE 605

van Mellaert et al teach a protein and the nucleic acid encoding it, their Bt4, now called Cry1Da1 (see Crickmore et al), that has 100% identity to the instant SEQ ID NO:2:
AAR08200
ID   AAR08200 standard; protein; 1165 AA.
XX
AC   AAR08200;
XX
DT   25-MAR-2003  (revised)
DT   26-FEB-1991  (first entry)
XX
DE   bt4 Protoxin gene product.
XX
KW   Inceticidal crystal protein; ICP.
XX
OS   Bacillus thuringiensis.
XX
CC PN   EP400246-A.
XX
CC PD   05-DEC-1990.
XX
CC PF   31-MAY-1989;   89EP-00401499.
XX
PR   31-MAY-1989;   89EP-00401499.
XX
CC PA   (PLBZ ) PLANT GENETICS SYSTEMS NV.
XX
CC PI   Vanmellaer H,  Botterman J,  Vanrie J,  Joos H;
XX
DR   WPI; 1990-362852/49.
DR   N-PSDB; AAQ06782.
XX
CC PT   Preventing Bacillus Thuringiensis resistance development - by stable 
CC PT   transformation with two or more DNA sequences encoding insecticidal 
CC PT   crystal proteins.
XX
CC PS   Disclosure; Fig 13; 56pp; English.
XX
CC   A plant may be transformed by two or more bt incecticidal crystal (ICP) 
CC   encoding sequences which do not attack the insect competetively, thus 
CC   preventing or delaying development of resistance by the insect. (Updated 
CC   on 25-MAR-2003 to correct PA field.) (Updated on 25-MAR-2003 to correct 
CC   PI field.)
XX
SQ   Sequence 1165 AA;

  Query Match             100.0%;  Score 3089;  DB 1;  Length 1165;
  Best Local Similarity   100.0%;  
  Matches  594;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60

Qy         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120

Qy        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180

Qy        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240

Qy        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300

Qy        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360

Qy        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420

Qy        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480

Qy        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540

Qy        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594

van Mellaert et al also teach methods of determining if toxins compete for the binding same sites in insect brush border membranes (example 6).
Höfte et al teaches the sequence of the bt2 protein (Figure 6), which Crickmore et al teaches is now called Cry1Ab5.  
USDA teaches that S. exigua is a pest of a number of crops, including corn, in the Southern US (paragraph 1) and that S. frugiperda is a pest of a number of crops, including corn, in the Eastern US (paragraph 4).
Capinera teaches that S. frugiperda is found throughout the eastern US, but its range is primarily in the southeastern US (pg 1, paragraph 1).
S. exigua is found throughout the US, including the southeast (pg 1, paragraphs 1-3).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to express in maize at least two toxins that target S. exigua, thereby creating a gene stack.  One of ordinary skill in the art would have been motivated to do so because S. exigua is a maize pest (USDA, paragraph 1).  Further, one of ordinary skill in the art would have been motivated to do so because Hernández-Martinez et al 2008 teach that different toxins are toxic to different populations of S. exigua.  In order to control the broadest range of S. exigua populations, one of skill in the art would want to use a combination of toxins.  
Hernández-Martínez et al 2008 teach that Cry1Da, Cry1Ab, Cry1Ca, and Cry1Fa are toxic to S. exigua (pg 248, left column; pg 248, right column, paragraph 1, Tables 1-2).  One of ordinary skill in the art would have wanted to use Cry1Fa, because it is the most insecticidal toxin against all tested strains of this pest (Hernández-Martínez et al 2008, Figure 2;  Luo et al, pg 461, left column, paragraph 1), but would not use Cry1Ca and Cry1Fa together because they share the same site or sites close together in S. exigua (Luo et al, paragraph spanning the columns on pg 462).  One of ordinary skill in the art would also have wanted to use Cry1Da, Cry1Fa and Cry1Ab because the toxicities of Cry1Ab and Cry1Da in different strains complement one another (Hernández-Martínez et al 2008, Figure 2).
Luo et al teaches that if two toxins bind to the same site in pest brush border membranes, they can develop cross resistance (paragraph spanning the columns on pg 457).  Thus, one of ordinary skill in the art would test Cry1Da, Cry1Ab, and Cry1Fa for competition with each other for the same binding site in S. exigua, using the method of Luo et al.  Selection of the sequence 
Upon finding out that Cry1Da, Cry1Fa and Cry1Ab do not share the same binding site, in S. exigua, one of ordinary skill in the art would have been motivated to express two or three of the toxins in corn, for example, by transforming the Cry1Fa-expressing TC1507 corn taught by Barbour et al with nucleic acids encoding Cry1Da and/or Cry1Ab using the transformation methods of Barbour et al.  The resulting corn plants would have a gene stack of three genes, Cry1Da, Cry1Fa and Cry1Ab.  Seeds of the corn plants would have been planted in fields for evaluation for field resistance conferred by the toxins.
One of ordinary skill in the art would have been motivated to express them in corn because S. exigua is a pest of corn (USDA paragraph 1), and one of ordinary skill in the art would have desired to minimize damage from this pest to corn plants grown in the eastern US.
Because both S. exigua and S. frugiperda are present in the southeastern US (USDA paragraph 1 and 4; Capinera, pg 1, paragraph 1; Mascarenhas pg 1, paragraphs 1-3), when corn comprising Cry1Da and Cry1Fa or Cry1Da, Cry1Ab, and Cry1Fa is grown in the southeastern US, S. frugiperda or their environment is also presented with a composition comprising cells expressing Cry1Da, Cry1Fa and, if present in the corn, Cry1Ab.
Thus, creating the corn plants expressing Cry1Da, Cry1Fa and Cry1Ab and planting seeds of the plants in the eastern and southeastern US would also manage the development of resistance to the Cry1Da or Cry1Fa protein by S. frugiperda, and allowing the plants to grow would present the plants to the pests or their environment.   
Response to Arguments

This is not found persuasive because this statement does not explain why a prima facie case of obviousness cannot be established, and thus is merely argumentative.
Applicant urges that the Office Action is relying on “managing the development of resistance to the Cry1Da or Cry1Fa insecticidal protein by Spodoptera frugiperda” in the present claims as an inherent property of a transgenic corn plant containing Cry1Da and Cry1Fa and planted in the environment of S. exigua, but “[o]bviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established” and a “reasonable expectation of success” cannot be shown by inherency (response pg 8).
This is not found persuasive.  The motivation for this rejection does not rely on inherency not known at the time of filing.  One of ordinary skill in the art would have made Cry1Da- and Cry1Fa-expressing corn plants and planted them in the SE US to control S. exigua, as made obvious be the cited references.  A motivation to control S. frugiperda is not necessary.  A motivation to control S. exigua is all that is needed because both species are present in the SE US.  
Applicant urges that one of ordinary skill in the art, seeking to manage or mitigate the development of resistance to a Cry toxin by S. frugiperda, would not have been motivated to combine Cry1Da and Cry1Fa for use in controlling S. frugiperda without the knowledge that the proteins do not share a binding site in the S. frugiperda insect gut (response pg 8).
This is not found persuasive.  The rejection does not state that one of ordinary skill in the art would be seeking to control S. frugiperda.  The rejection states that one of ordinary skill in the art was interested in controlling the maize pest S. exigua and would also have wanted to use S. frugiperda would happen as a by-product of controlling S. exigua in the SE US, but that is not the intention of the person of ordinary skill in the art in this rejection.
Applicant urges that the cited references, alone or in combination, do not render obvious the claimed invention (response pg 8).
This is not found persuasive because Applicant has not explained why the cited references do not make the claimed invention obvious.
Applicant urges that they have taught the surprising discovery that a fall armyworm (S. frugiperda) population selected for resistance to the insecticidal activity of the Cry1Fa protein is not resistant to the insecticidal activity of the Cry 1Da protein, and methods of controlling or managing the resistance of S. frugiperda to Cry toxins through the use of a combination of Cry1Da and Cry 1Fa insecticidal proteins (response pg 8).
This is not found persuasive because Applicant has provided no evidence that a fall armyworm (S. frugiperda) population selected for resistance to the insecticidal activity of the Cry1Fa protein is not resistant to the insecticidal activity of the Cry 1Da protein or that a combination of Cry1Da and Cry 1Fa insecticidal proteins control resistance of S. frugiperda to Cry toxins is surprising.  For example, Applicant has not presented references expressing skepticism at the idea.  
As one of the reasons for expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins in insect pests or to control insect pests that have already become resistant to one of the toxins (see, for example, van Mellaert, column 8, line 62, to column 9, line 50), such an approach is routine in the art.  It is noted that van Mellaert was issued more than 10 years before the priority document for the instant application;  expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins is not a new idea.  Being able to control different populations of a pest, as detailed above for control of S. frugiperda, is an additional bonus.
Further, there is no limitation in claim 41 and 44-46 that the S. frugiperda population be selected for resistance to Cry1Fa, and there is no showing that Cry1Fa resistant S. frugiperda are not present in the SE US.  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
One of the reasons for expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins in insect pests or to control insect S. exigua, is an additional bonus.  
Applicant urges that none of the cited references, alone or in combination, teach or suggest the use of a Cry1Da and Cry1Fa combination to manage the development of resistance to the Cry1Da or Cry1Fa insecticidal protein by S. frugiperda or to mitigate the development of resistance to the Cry1Da and/or Cry1Fa insecticidal protein by S. frugiperda;  the description in Hernandez-Martinez is directed to the evaluation of S. exigua (response pg 8).
This is not found persuasive.  This rejection is directed to controlling S. exigua, which would, as a by-product, control S. frugiperda in the SE US.
Applicant is reminded yet again that one way to overcome this rejection would be to show that Cry1Da and Cry1Fa share a binding site when tested by Luo’s method.

Claims 16, 26, 34-36, 41 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al (1999, Appl. Environ. Microbiol. 65:457-464) in view of Rang et al (2004, Curr. Microbiol. 49:22-27), Monnerat et al (2006, Appl. Environ. Biol. 72:7029-7035), Barbour et al (WO 2004/099447) taken with the evidence of Cardineau et al (2001, US 6,218,188), van Mellaert et al (1999, US 5,866,784) taken with the evidence of Crickmore et al (2014 "Bacillus thuringiensis toxin nomenclature" http://www.btnomenclature.info/) and Höfte et al (1986, Eur. J. Biochem. 161:273-280) taken with the evidence of Crickmore et al.
The rejection is modified from the rejection set forth in the Office action mailed 23 February 2021.  Applicant’s arguments filed 23 November 2021 have been fully considered but they are not persuasive.  

“Managing the development” is used in the specification and original claims in two contexts.  In the first, the phrase is used in in the sense of creating a gene stack in plants, where the toxins do not compete for binding in the pest (¶5, 11, 17, 18, 20, 27, 28, 29, 96, 106).
In the second context, “managing the development” is accomplished by planting seeds of a transgenic plant comprising DNA encoding a Cry1D insecticidal protein and DNA encoding a Cry1F insecticidal protein (see original claims 16, 20 and 27).  The specification also discusses resistance management in general as a planting strategy (¶72, 85, 94).
The word “presenting” occurs in the specification and original claims only once, in original claim 23, which is drawn to a method of controlling lepidopteran pests by presenting to said pests or to the environment of said pests an effective amount of a composition comprising cells that express effective amounts of both a Cry1F core toxin-containing protein and a Cry1D core toxin-containing protein.  
Based on these usages in the specification and original claims, “managing the development” is interpreted to mean creating a gene stack in a plant or planting seeds in which that gene stack occurs.  “Presenting”, when referring to a transgenic plant, is interpreted to mean to mean allowing the plants to grow in the environment in a manner in which the pests can come into contact with and ingest the toxins if the pests are around.  
MPEP 2111.01 II cites Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) to say “[A]lthough the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose 
“Mitigat[ing] the development”, recited in claim 41, is used in the specification to refer to a consequence of the use of a gene stack, in the context of mitigating the development of resistance by fall armyworm to Cry1Fa and/or Cry1Da (¶20, 26, 28, 81).  It thus requires no additional action by the practitioner.   

The claims are drawn to a method comprising presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
Luo et al teach that Cry1Ca is weakly toxic to S. frugiperda and that Cry1Bb and Cry1Fa are highly toxic to S. frugiperda (paragraph spanning pg 458-459;  Table1);  Cry1Fa is the most insecticidal toxin in S. frugiperda (pg 461, left column, paragraph 1).  
Luo et al teach that iodination inhibits the activity and binding of Cry1Fa in S. frugiperda (paragraph spanning pg 458-459;  Table1; paragraph spanning the columns on pg 459).  Luo et al teach a method in which it can none-the-less be determined if Cry1Fa and another Bt-toxin compete for the same site or sites close together (paragraph spanning pg 459-460).  The method showed that Cry1Ca and Cry1Bb and Cry1Fa share the same site or sites close together in S. frugiperda (paragraph spanning the columns on pg 462).
Luo et al do not teach presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
S. frugiperda Cry1Ab and Cry1Ac share the same binding site, Cry1Ca and Cry1Ba share a different binding site, and Cry1Ea does not share a binding site with any of the other toxins (pg 25, left column, paragraph 1).  As maize varieties expressing Cry1Ea have had limited insecticidal activity against S. frugiperda, Rang et al suggest expressing Cry1Ab and Cry1Ca in maize for control of resistance to S. frugiperda as the best combination from the toxins they tested (pg 25, right column, paragraph 1).
Monnerat et al teach that Bacillus thuringiensis strains expressing different combinations of toxins have different activities against different S. frugiperda populations isolated from maize fields (Table 3).  Monnerat et al also teach that Cry1Ba, Cry1Ca and Cry1Da have different activities against different S. frugiperda populations (Table 4;  pg 7032, left column, paragraph 3).  Monnerat et al suggest some of the results seen with the different B. thuringiensis strains may the result of synergy (pg 7034, left column, paragraph 1).
Barbour et al teach event TC1507-containing corn plants and their production;  these plants have the Cry1F gene taught in Cardineau et al (example 1).  The instant specification teaches that this Cry1F is a Cry1Fa (paragraph 8).  
The cry1F taught in Cardineau et al and, thus, the Cry1Fa in TC1507 plants taught by Barbour et al, has 100% identity to the Cry1Fa of the instant SEQ ID NO:1:
US-09-178-252-4
; Sequence 4, Application US/09178252
; Patent No. 6218188
; GENERAL INFORMATION:
;  APPLICANT: Cardineau, Guy A.
;  APPLICANT: Stelman, Steven J.
;  APPLICANT: Narva, Kenneth E.
;  TITLE OF INVENTION: Plant-Optimized Genes Encoding Pesticidal Toxins
;  FILE REFERENCE: MA-714XC2
;  CURRENT APPLICATION NUMBER: US/09/178,252
;  CURRENT FILING DATE: 1998-10-23
;  EARLIER APPLICATION NUMBER: 60/065,215
;  EARLIER FILING DATE: 1997-11-12
;  EARLIER APPLICATION NUMBER: 60/076,445
;  EARLIER FILING DATE: 1998-03-02
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 4
;   LENGTH: 605

;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Toxin encoded by synthetic B.t. gene
US-09-178-252-4

  Query Match             100.0%;  Score 3189;  DB 2;  Length 605;
  Best Local Similarity   100.0%;  
  Matches  605;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60

Qy         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120

Qy        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180

Qy        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240

Qy        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300

Qy        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360

Qy        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420

Qy        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480

Qy        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540

Qy        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600

Qy        601 TATLE 605
              |||||
Db        601 TATLE 605

van Mellaert et al teach a protein and the nucleic acid encoding it, their Bt4, now called Cry1Da1 (see Crickmore et al), that has 100% identity to the instant SEQ ID NO:2:
AAR08200
ID   AAR08200 standard; protein; 1165 AA.
XX
AC   AAR08200;
XX
DT   25-MAR-2003  (revised)
DT   26-FEB-1991  (first entry)
XX
DE   bt4 Protoxin gene product.
XX

XX
OS   Bacillus thuringiensis.
XX
CC PN   EP400246-A.
XX
CC PD   05-DEC-1990.
XX
CC PF   31-MAY-1989;   89EP-00401499.
XX
PR   31-MAY-1989;   89EP-00401499.
XX
CC PA   (PLBZ ) PLANT GENETICS SYSTEMS NV.
XX
CC PI   Vanmellaer H,  Botterman J,  Vanrie J,  Joos H;
XX
DR   WPI; 1990-362852/49.
DR   N-PSDB; AAQ06782.
XX
CC PT   Preventing Bacillus Thuringiensis resistance development - by stable 
CC PT   transformation with two or more DNA sequences encoding insecticidal 
CC PT   crystal proteins.
XX
CC PS   Disclosure; Fig 13; 56pp; English.
XX
CC   A plant may be transformed by two or more bt incecticidal crystal (ICP) 
CC   encoding sequences which do not attack the insect competetively, thus 
CC   preventing or delaying development of resistance by the insect. (Updated 
CC   on 25-MAR-2003 to correct PA field.) (Updated on 25-MAR-2003 to correct 
CC   PI field.)
XX
SQ   Sequence 1165 AA;

  Query Match             100.0%;  Score 3089;  DB 1;  Length 1165;
  Best Local Similarity   100.0%;  
  Matches  594;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60

Qy         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120

Qy        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180

Qy        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240

Qy        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300

Qy        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360

Qy        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420

Qy        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480

Qy        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540

Db        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540

Qy        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594

van Mellaert et al also teach methods of determining if toxins compete for the binding same sites in insect brush border membranes (example 6).
van Mellaert et al also teach that insect strains that are resistant to one toxin are sensitive to another if the toxins bind at different sites (example 8, especially column 24, lines 6-46).
Höfte et al teaches the sequence of the bt2 protein (Figure 6), which Crickmore et al teaches is now called Cry1Ab5.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to express in maize at least two toxins that target S. frugiperda.  One of ordinary skill in the art would have been motivated to do so because S. frugiperda is a serious maize pest (Rang et al, pg 7029, left column, paragraph 1);  control of it would result in reduced maize losses.  
Rang et al, Monnerat et al, and Luo et al together teach that Cry1Fa, Cry1Ba, Cry1Ca, Cry1Da, Cry1Ea, and Cry1Ab are toxins that target S. frugiperda.  One of ordinary skill in the art would have wanted to use Cry1Fa as one of the two toxins in the combination, because it is the most insecticidal toxin against this pest (Luo et al, pg 461, left column, paragraph 1).  One of ordinary skill would not use Cry1Ca and Cry1Fa together because they share the same site or sites close together in S. frugiperda (Luo et al, paragraph spanning the columns on pg 462).  Thus, one of ordinary skill in the art would chose Cry1Fa + Cry1Ba, Cry1Fa + Cry1Da, or Cry1Fa + Cry1Ab.  Selection of the sequence of each protein is a design choice;  the Cry1Fa of Barbour et al, the Cry1Ab of Höfte et al, and the Cry1Da of van Mellaert et al are among those available to one of ordinary skill in the art at the time of filing.
S. frugiperda, using the method of Luo et al.  As Cry1Fa and Cry1Da inherently do not share the same binding site in S. frugiperda that combination at least would have been shown to be acceptable.  
One of ordinary skill in the art would have then transformed a corn plant containing a Cry1Fa gene, like that taught by Barbour et al, with a nucleic acid encoding a Cry1Da, like that taught by van Mellaert et al, to produce corn plants transformed with nucleic acids encoding Cry1Fa and Cry1Da.  The corn plants would have been planted in fields in which S. frugiperda is present for evaluation for field resistance conferred by the toxins.
As Monnerat et al teach that different combinations of toxins have different activities against different S. frugiperda populations isolated from maize fields (Table 3), one of ordinary skill in the art would have wanted to express a third toxin in the plants to be sure as wide a number of S. frugiperda populations are targeted.  One of ordinary skill in the art would have then tested Cry1Ab and Cry1Ba with Cry1Da for competition for the same binding site in S. frugiperda using the methods of Luo et al or van Mellaert et al.  A nucleic acid encoding a toxin, like Cry1Ab, that does not compete with at least one of Cry1Fa or Cry1Da would then be transformed into the Cry1Fa + Cry1Da-expressing maize plant using the methods of Barbour et al. 
Thus, creating the corn plants expressing Cry1Da, Cry1Fa and Cry1Ab and planting seeds of the plants would be managing the development of resistance to the Cry1Da or Cry1Fa protein by S. frugiperda, and allowing the plants to grow would present the plants to the pests or their environment.   
S. frugiperda, one of ordinary skill in the art would have wanted to test Cry1Ea in combination with Cry1Da and Cry1Fa in maize plants.  Rang et al’s wording suggests that the limited activity may be due to a position effect of the transformation events rather than Cry1Ea itself (pg 25, right column, paragraph 1).  One of ordinary skill in the art would test Cry1Da, Cry1Fa and Cry1Ea for binding in S. frugiperda BBM, and if they bind noncompetitively,  test maize plants transformed with Cry1Da, Cry1Fa and Cry1Ea to determine if Cry1Ea conferred resistance to certain S. frugiperda populations or provide a synergistic resistance in combination with Cry1Da and Cry1Fa.
One of ordinary skill in the art would also plant the maize plants in areas where Cry1Da- or Cry1Fa- resistant S. frugiperda were present.  Insects that are resistant to one toxin are sensitive to another if the toxins bind at different sites (van Mellaert et al, example 8, especially column 24, lines 6-46;  Monnerat et al, Tables 3-4).  Thus, one of ordinary skill in the art would want to plant the Cry1Fa + Cry1Da + Cry1Ea- or Cry1Ab-expressing maize plant in these areas, knowing that the other toxins would act against insects resistant to one of the toxins, and that those toxins plus the one some insects were resistant to would act against all sensitive insects (van Mellaert et al, column 24, lines 51-58), thus mitigating the development of toxin resistance. 
Response to Arguments
Applicant urges that the cited references, alone or in combination, do not teach or suggest the claimed methods (response pg 9).
This is not found persuasive because this statement does not explain why Applicant thinks the cited references in combination do not suggest the claimed methods.
S. frugiperda and teaches that of the Cry toxins tested, Cry1Ab and Cry1Ca are the best combination in maize for controlling resistance in fall armyworm (response pg 9).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection over a single reference.  This is an obviousness rejection based on a combination of references.  The reasons why the combination of references teaches the claimed invention is detailed above.
Applicant urges that Monnerat teaches individual Cry1Ba, Cry1Ca, and Cry1Da toxin activity toward S. frugiperda populations;  there is no teaching or suggestion in Monnerat that a third protein be added in a stack to manage or mitigate the development of Cry resistance in an insect (response pg 9-10).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection over a single reference.  This is an obviousness rejection based on a combination of references.  The reasons why the combination of references teaches the claimed invention is detailed above.
Applicant urges that as Lou do not teach presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa, none of the cited references teach or suggest that the combination of Cry1Da and Cry1Fa would bind non-competitively in the midgut of fall armyworm (S. frugiperda) and thereby manage or control the fall armyworm insects (response pg 10).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection over a single reference.  This is an obviousness rejection based on a 
Applicant urges that the pending claims recite, in pertinent part, managing or mitigating the development of resistance to the Cry1Da or Cry1Fa insecticidal protein (response pg 10).
This is not found persuasive.  As discussed in the claim interpretation and never argued against by Applicant, “managing the development” is interpreted to mean creating a gene stack in a plant or planting seeds in which that gene stack occurs, while “mitigat[ing] the development”, based on its use the specification, refers to a consequence of the use of the gene stack.  Creating the Cry1Fa + Cry1Da gene stack in maize is obvious for the reasons detailed in the rejection;  planting these plants in the presence of Cry1Fa-sensitive or Cry1Fa-resistant S. frugiperda would mitigate the development of resistance to Cry1Fa or Cry1Fa by S. frugiperda.
One of the reasons for expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins in insect pests or to control insect pests that have already become resistant to one of the toxins (see, for example, van Mellaert, column 8, line 62, to column 9, line 50).  It is noted that van Mellaert issued more than 10 years before the priority document for the instant application;  expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins is not a new idea.  Being able to control different populations of a pest, as detailed above for control of S. frugiperda, is an additional bonus.
Applicant urges that it would not be prima facie obvious to combine these two proteins in a method for managing or mitigating the development of resistance to the Cry1Da or Cry1Fa insecticidal protein, as there is no teaching in the cited references of the lack of competition between Cry1Da and Cry1Fa regarding S. frugiperda gut receptors (response pg 10).
S. frugiperda with the goal of putting at least two that did not compete in plants.  As Cry1Fa and Cry1Da inherently do not share the same binding site in S. frugiperda that combination at least would be acceptable.
Given that some toxin combinations bind competitively and some bind noncompetitively, unless there is a specific teaching otherwise, that a combination binds noncompetitively is not surprising.  A specific teaching is not required for obviousness.
See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at pg 1396:
The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way.

As the combination of references teach that Cry1Da and Cry1Fa control S. frugiperda individually, it would be obvious to one of ordinary skill in the art to test for non-competitive binding for the purpose of using them together to control S. frugiperda.  
Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06 I.

Conclusion
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne Kubelik/Primary Examiner, Art Unit 1662